ANDREWS, Judge.
The defendant wife Traute K. Davy appeals a final decree awarding a divorce to her husband Charles D. Davy. The husband filed cross-assignments of error.
Included in the final decree is a provision awarding the marital home of the parties located in Largo to the husband with right of occupancy to the wife until the property is sold in good faith and the title conveyed to a bona fide purchaser. An examination of the record does not disclose any allegation or evidence as to how the title to said property is vested and of the interests of the respective parties therein. The Chancellor in a commendable effort to determine all of the issues between the parties committed error in making a determination of the rights of the parties m and to said property. Bell v. Bell, Fla.App.1959, 112 So.2d 63; Valentine v. Valentine, Fla. 1950, 45 So.2d 885.
The record discloses that the Chancellor patiently tried and considered all of the other issues raised on this appeal, and there is sufficient evidence in the conflicting testimony to support each finding made. Under such circumstances as to such issues, the Chancellor is affirmed. Joannou v. Joannou, Fla.App.1960, 117 So.2d 40, 41.
Accordingly, the decree is affirmed in all respects except as to the title to the marital home of the parties located in Largo, and as to said part of said final decree the court is reversed with directions to amend said decree by striking therefrom such provisions.
Affirmed in part and reversed in part, with directions.
ALLEN, Acting C. J., and KANNER, (Ret.) J., concur.